VACATE and DISMISS; and Opinion Filed December 19, 2013.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00739-CV

                       GALLERIA MALL INVESTORS LP, Appellant

                                               V.

                         GT DALLAS PROPERTIES, LLC, Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-05581

                               MEMORANDUM OPINION
                          Before Justices Francis, Lang-Miers, and Lewis
                                     Opinion by Justice Lewis


       We grant the parties’ November 27, 2013 agreed motion to effectuate parties’ agreement,

vacate the trial court’s judgment without regard to the merits, and dismiss the case. See TEX. R.

APP. P. 42.1(a)(2), 43.2(e).




                                                    /David Lewis/
                                                    DAVID LEWIS
                                                    JUSTICE

130739F.P05
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

GALLERIA MALL INVESTORS LP,                         On Appeal from the 191st Judicial District
Appellant                                           Court, Dallas County, Texas
                                                    Trial Court Cause No. DC-11-05581.
No. 05-13-00739-CV        V.                        Opinion delivered by Justice Lewis.
                                                    Justices Francis and Lang-Miers
GT DALLAS PROPERTIES, LLC,                          participating.
Appellee

      In accordance with this Court’s opinion of this date, we VACATE the trial court’s
judgment and DISMISS the case.

       We ORDER that each party bear its own costs of this appeal.


Judgment entered this 19th day of December, 2013.




                                                  /David Lewis/
                                                  DAVID LEWIS
                                                  JUSTICE




                                            –2–